Exhibit 10.110

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of December 5, 2007 by and between Charles & Colvard, Ltd., a North Carolina
company with its principal office at 300 Perimeter Park Drive, Suite A,
Morrisville, North Carolina, 27560 (the “Company”), and Steven L. Abate, an
individual currently residing at 200 Coatbridge Circle, Cary, North Carolina,
27511 (“Employee”).

Statement of Purpose

The Company wishes to obtain the services of Employee on the terms and
conditions and with the benefits set forth in this Agreement. Employee desires
to be employed by the Company on such terms and conditions and to receive such
additional consideration as set out herein.

Therefore, in consideration of the mutual covenants contained in this Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Employee agree as follows:

1. Employment. The Company hereby agrees to employ Employee, and Employee hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.

2. Term of Employment. The term of Employee’s employment under this Agreement
shall commence as of the date of this Agreement and shall continue for one year.
Termination of employment shall be governed by Paragraph 7 of this Agreement,
and unless terminated by either party as provided in Paragraph 7, this Agreement
shall automatically, at the expiration of each then existing term, renew for
successive additional one year terms (such annual period being hereinafter
referred to as the “Term”).

3. Position and Duties. Employee shall serve as Vice President of Manufacturing
of the Company. Employee will, under the direction of the Chief Executive
Officer of the Company, faithfully and to the best of his ability perform the
duties as set as may be reasonably assigned by the CEO or the Board of Directors
of the Company. Employee agrees to devote his entire working time, energy and
skills to the Company while so employed.

4. Compensation and Benefits. Employee shall receive compensation and benefits
for the services performed for the Company under this Agreement as follows:

(a) Base Salary. Employee shall receive an initial base salary of $130,000,
payable in regular and equal semi-monthly installments (“Base Salary”).

(b) Employee Benefits. Employee shall receive such benefits as are made
available to the other employees of the Company, including, but not limited to,
life, medical and disability insurance, retirement benefits, and such vacation
as is provided to the other employees of the Company (the “Employee Benefits”).
Employer reserves the right to reduce, eliminate or change such Employee
Benefits, in its sole discretion, subject to any applicable legal and regulatory
requirements.



--------------------------------------------------------------------------------

(c) Incentive Compensation. Employee shall participate in such incentive plans
as may be approved by the Board of Directors from time-to-time.

5. Reimbursement of Expenses. The Company shall reimburse Employee for all
reasonable out-of-pocket expenses incurred by Employee specifically and directly
related to the performance by Employee of the services under this Agreement.

6. Withholding. The Company may withhold from any payments or benefits under
this Agreement all federal, state or local taxes or other amounts as may be
required pursuant to applicable law, government regulation or ruling.

7. Termination of Employment.

(a) Death of Employee. If Employee shall die during the Term, this Agreement and
the employment relationship hereunder will automatically terminate on the date
of death.

(b) Termination by the Company for Just Cause. The Company shall have the right
to terminate Employee’s employment under this Agreement at any time for Just
Cause, which termination shall be effective immediately. Termination for “Just
Cause” shall include termination for Employee’s personal dishonesty, gross
incompetence, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, regulation (other than traffic violations or similar offenses),
written Company policy or final cease-and-desist order, conviction of a felony
or of a misdemeanor involving moral turpitude, unethical business practices in
connection with the Company’s business, misappropriation of the Company’s assets
(determined on a reasonable basis), disability or material breach of any other
provision of this Agreement. The determination of whether “Just Cause” exists
for termination shall be made by the Board of Directors of the Company in its
sole discretion. For purposes of this subsection, the term “disability” means
the inability of Employee, due to the condition of his physical, mental or
emotional health, to satisfactorily perform the duties of his employment
hereunder for a continuous three month period; provided further that if the
Company furnishes long term disability insurance for Employee, the term
“disability” shall mean that continuous period sufficient to allow for the long
term disability payments to commence pursuant to the Company’s long term
disability insurance policy. In the event Employee’s employment under this
Agreement is terminated for Just Cause, Employee shall have no right to receive
compensation or other benefits under this Agreement for any period after such
termination.

(c) Termination by the Company Without Cause. The Company may terminate
Employee’s employment other than for “Just Cause,” as described in Subsection
(b) above, at any time upon written notice to Employee, which termination shall
be effective immediately. In the event the Company terminates Employee pursuant
to this Subsection (c), Employee will continue to receive his Base Salary at
time of termination for a one (1) year period from such termination (the
“Termination

 

2



--------------------------------------------------------------------------------

Compensation”), so long as Employee complies with Section 8, 9 and 10 of the
Agreement. Such amounts shall be payable at the times such amounts would have
been paid in accordance with Section 4. In addition, Employee shall continue to
participate in the same group hospitalization plan, health care plan, dental
care plan, life or other insurance or death benefit plan, and any other present
or future similar group employee benefit plan or program for which officers of
the Company generally are eligible, on the same terms as were in effect prior to
Employee’s termination, either under the Company’s plans or comparable coverage,
for all periods Employee receives Termination Compensation. Notwithstanding
anything in this Agreement to the contrary, if Employee breaches Sections 8, 9
or 10 of this Agreement, Employee will not be entitled to receive any further
compensation or benefits pursuant to this Section 7(c).

(d) Change of Control Situations. In the event of a Change of Control of the
Company at any time after the date hereof, Employee may voluntarily terminate
employment with Company up until one (1) year after the Change of Control for
“Good Reason” (as defined below) and, subject to Section 7(f), (y) be entitled
to receive in a lump sum (i) any compensation due but not yet paid through the
date of termination and (ii) in lieu of any further salary payments from the
date of termination to the end of the then existing term, an amount equal to the
Termination Compensation times 2.99 within two (2) months of the consummation of
the Change of Control, and (z) shall continue to participate in the same group
hospitalization plan, health care plan, dental care plan, life or other
insurance or death benefit plan, and any other present or future similar group
employee benefit plan or program for which officers of the Company generally are
eligible, or comparable plans or coverage, for a period of two years following
termination of employment by Employee, on the same terms as were in effect
either (A) at the date of such termination, or (B) if such plans and programs in
effect prior to the Change of Control of Company are, considered together as a
whole, materially more generous to the officers of Company, then at the date of
the Change of Control. Any equity based incentive compensation (including but
not limited to stock options, SARs, etc.) shall fully vest and be immediately
exercisable in full upon a Change of Control, not withstanding any provision in
any applicable plan. Any such benefits shall be paid by the Company to the same
extent as they were so paid prior to the termination or the Change of Control of
Company.

“Good Reason” shall mean the occurrence of any of the following events without
Employee’s express written consent:

(i) the assignment to Employee of duties materially inconsistent with the
position and status of Employee with the Company immediately prior to the Change
of Control;

(ii) a material reduction by the Company in Employee’s pay grade or base salary
as then in effect, or the exclusion of Employee from participation in Company’s
benefit plans in which he previously participated as in effect at the date
hereof or as the same may be increased from time to time during the Term;

 

3



--------------------------------------------------------------------------------

(iii) an involuntary relocation of Employee more than 50 miles from the location
where Employee worked immediately prior to the Change of Control or the breach
by the Company of any material provision of this Agreement; or

(iv) any purported termination of the employment of Employee by Company which is
not effected in accordance with this Agreement.

A “Change of Control” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding employee benefit
plans of Company, becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
securities of Company representing 20% or more of the combined voting power of
Company’s then outstanding securities; or (ii) during the then existing term of
the Agreement, as a result of a tender offer or exchange offer for the purchase
of securities of Company (other than such an offer by the Company for its own
securities), or as a result of a proxy contest, merger, consolidation or sale of
assets, or as a result of any combination of the foregoing, individuals who at
the beginning of any year period during such term constitute the Company’s Board
of Directors, plus new directors whose election by Company’s shareholders is
approved by a vote of at least two-thirds of the outstanding voting shares of
the Company, cease for any reason during such year period to constitute at least
two-thirds of the members of such Board of Directors; or (iii) the shareholders
of the Company approve a merger or consolidation of the Company with any other
corporation or entity regardless of which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or (iv) the shareholders of the Company approve a plan of
complete liquidation or winding-up of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or (v) any event which the Company’s Board of Directors determines
should constitute a Change of Control.

(e) Employee’s Right to Payments. In receiving any payments pursuant to this
Section 7, Employee shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Employee hereunder,
and such amounts shall not be reduced or terminated whether or not Employee
obtains other employment.

(f) Reduction in Agreement Payments. Notwithstanding anything in this Agreement
to the contrary, if any of the payments provided for under this Agreement (the
“Agreement Payments”), together with any other payments that Employee has the
right to receive (such other payments together with the Agreement Payments are
referred to as the “Total Payments”), would constitute a “parachute payment” as
defined in Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”) (a

 

4



--------------------------------------------------------------------------------

“Parachute Payment”), the Agreement Payments shall be reduced by the smallest
amount necessary so that no portion of such Total Payments would be Parachute
Payments. In the event the Company shall make an Agreement Payment to Employee
that would constitute a Parachute Payment, Employee shall return such payment to
the Company (together with interest at the rate set forth in
Section 1274(b)(2)(B) of the Code). For purposes of determining whether and the
extent to which the Total Payments constitute Parachute Payments, no portion of
the Total Payments the receipt of which Employee has effectively waived in
writing shall be taken into account.

8. Covenant Not to Compete. Employee agrees that during his employment with the
Company and for a period of one (1) year following the termination of his
employment with the Company, for whatever reason:

(a) Employee shall not, directly or indirectly, own any interest in, manage,
operate, control, be employed by, render advisory services to, or participate in
the management or control of any business that operates in the same business as
the Company, which Employee and the Company specifically agree as the business
of fabricating (wafering, preforming and faceting), marketing and distributing
moissanite gemstones or other diamond simulants to the gem and jewelry industry
(the “Business”), unless Employee’s duties, responsibilities and activities for
and on behalf of such other business are not related in any way to such other
business’s products which are in competition with the Company’s products. For
purposes of this section, “competition with the Company” shall mean competition
for customers in the United States and in any country in which the Company is
selling the Company’s products at the time of termination. Employee’s ownership
of less than one percent of the issued and outstanding stock of a corporation
engaged in the Business shall not by itself be deemed to be a violation of this
Agreement. Employee recognizes that the possible restriction on his activities
which may occur as a result of his performance of his obligations under
Paragraph 8(a) are substantial, but that such restriction is required for the
reasonable protection of the Company.

(b) Employee shall not, directly or indirectly, influence or attempt to
influence any customer of the Company to discontinue its purchase of any product
of the Company which is manufactured or sold by the Company at the time of
termination of Employee’s employment or to divert such purchases to any other
person, firm or employer.

(c) Employee shall not, directly or indirectly, interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Company and any of its suppliers.

(d) Employee shall not, directly or indirectly, solicit any employee of the
Company to work for any other person, firm or employer.

9. Confidentiality. In the course of his employment with the Company, Employee
will have access to confidential information, records, data, customer lists,
lists of product sources, specifications, trade secrets and other information
which is not generally available to the

 

5



--------------------------------------------------------------------------------

public and which the Company and Employee hereby agree is proprietary
information of the Company (“Confidential Information”). During and after his
employment by the Company, Employee shall not, directly or indirectly, disclose
the Confidential Information to any person or use any Confidential Information,
except as is required in the course of his employment under this Agreement. All
Confidential Information as well as records, files, memoranda, reports, plans,
drawings, documents, models, equipment and the like, including copies thereof,
relating to the Company’s business, which Employee shall prepare or use or come
into contact with during the course of his employment, shall be and remain the
Company’s sole property, and upon termination of Employee’s employment with the
Company, Employee shall return all such materials to the Company.

10. Proprietary Information. Employee shall assign to the Company, its
successors or assigns, all of Employee’s rights to copyrightable works and
inventions which, during the period of Employee’s employment by the Company or
its successors in business, Employee makes or conceives, either solely or
jointly with others, relating to any subject matter with which Employee’s work
for the Company is or may be concerned (“Proprietary Information”). Employee
shall promptly disclose in writing to the Company such copyrightable works and
inventions and, without charge to the Company, to execute, acknowledge and
deliver all such further papers, including applications for copyrights and
patents for such copyrightable works and inventions, if any, in all countries
and to vest title thereto in the Company, its successors, assigns or nominees.
Upon termination of Employee’s employment hereunder, Employee shall return to
the Company or its successors or assigns, as the case may be, any Proprietary
Information. The obligation of Employee to assign the rights to such
copyrightable works and inventions shall survive the discontinuance or
termination of this Agreement for any reason.

11. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by the Company and supersedes any
prior agreements between them, whether written or oral.

12. Waiver. The failure of either party to insist in any one or more instance,
upon performance of the terms and conditions of this Agreement, shall not be
construed as a waiver or a relinquishment of any right granted hereunder or of
the future performance of any such term or condition.

13. Notices. Any notice to be given under this Agreement shall be deemed
sufficient if addressed in writing and delivered personally, by telefax with
receipt acknowledged, or by registered or certified U.S. mail to the address
first above appearing, or to such other address as a party may designate by
notice from time to time.

14. Severability. In the event that any provision of any paragraph of this
Agreement shall be deemed to be invalid or unenforceable for any reason
whatsoever, it is agreed such invalidity or unenforceability shall not affect
any other provision of such paragraph or of this Agreement, and the remaining
terms, covenants, restrictions or provisions in such paragraph and in this
Agreement shall remain in full force and effect and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.

 

6



--------------------------------------------------------------------------------

15. Amendment. This Agreement may be amended only by an agreement in writing
signed by each of the parties hereto.

16. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be settled by arbitration in Raleigh, North
Carolina in accordance with the expedited procedures of the Rules of the
American Arbitration Association, and judgment upon the award may be rendered by
the arbitrator and may be entered in any court having jurisdiction thereof.

17. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of North Carolina. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts located in North
Carolina for the purposes of any suit, action or other proceeding contemplated
hereby or any transaction contemplated hereby.

18. Benefit. This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns,
and Employee, his heirs, beneficiaries and legal representatives. It is agreed
that the rights and obligations of Employee may not be delegated or assigned
except as may be specifically agreed to by the parties hereto.

19. Compliance with Section 409A. The parties hereto intend that this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(including any applicable regulations, proposed regulations, guidance or other
interpretive authority thereunder (for purposes of this section, collectively,
“Section 409A”)), to the extent applicable. The parties hereby agree that this
Agreement shall be construed in a manner to comply with Section 409A and that
should any provision be found not in compliance with Section 409A, the parties
are hereby contractually obligated to execute any and all amendments to this
Agreement deemed necessary and recommended by legal counsel for the Company to
achieve compliance with Section 409A. By execution and delivery of this
Agreement, the Company and Employee each irrevocably waive any objections it or
he may have to the amendments required or necessitated, in the reasonable
opinion of the Company, by Section 409A.

<signature page follows>

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CHARLES & COLVARD, LTD. By:  

/s/ Robert S. Thomas

  Robert S. Thomas, CEO EMPLOYEE By:  

/s/ Steven L. Abate

  Steven L. Abate

 

8